Exhibit 10.1

CAPELLA EDUCATION COMPANY

ANNUAL INCENTIVE PLAN

MANAGEMENT EMPLOYEES – 2008

PLAN OBJECTIVE

To recognize and reward eligible management employees for the achievement of
Company financial goals.

PLAN SUMMARY

 

  •  

The plan is based upon Company performance against revenue and operating income
metrics, as compared to plan, for eligible participants as follows:

 

  - 90% of the incentive opportunity is based on 2008 total Company performance,
measured by achievement of revenue and operating income compared to plan.

 

  - 10% of the incentive opportunity is based on achievement of a Learner
Satisfaction Measure.

 

  •  

You have the opportunity to earn from 0% – 200 % of your target incentive
amount. The financial performance and payout matrices will be reviewed
periodically as to progress during the Plan Year.

 

  •  

The Company must achieve at least 89% of its plan target for operating income,
in order to pay out any portion of the incentive based on revenue achievement.

 

  •  

Your incentive earnings will be paid within two and one-half months after the
end of the Plan Year based on year-end Company financial achievement.

Note: The remaining pages and exhibits provide further explanation regarding
plan design, payout criteria, and administration.

See Exhibit 1 for specific information, including definitions, terms and
conditions, and payout criteria.



--------------------------------------------------------------------------------

ELIGIBILITY CRITERIA

Select management-level employees who meet the Eligibility Criteria are eligible
for plan participation. Criteria the plan administrator will consider when
selecting eligible employees for participation include scope and level of
responsibility, organizational impact, internal equity and external
competitiveness. Incentive awards for employees who work less than full-time
will be prorated accordingly.

PLAN ADMINISTRATOR

The Compensation Committee of the Board of Directors of the Company will
administer the plan. The Committee may delegate to the Chief Executive Officer
and the Vice President of Human Resources the authority to determine incentive
awards under the plan for eligible employees who are not executive officers of
the Company. Awards granted pursuant to such delegated authority shall be made
consistent with the criteria established by the Committee and shall be subject
to any other restrictions placed on the delegation by the Committee. Any
incentive award under the plan to the Company’s Chief Executive Officer will be
approved and administered by the Executive Committee of the Board of Directors.

To the full extent permitted by law, (i) no member of the Committee or other
plan administrator shall be liable for any action or determination taken or made
in good faith with respect to the plan or any award made under the plan, and
(ii) the members of the Committee and the other plan administrators shall be
entitled to indemnification by the Company with regard to such actions.

SIZE OF AWARD OPPORTUNITY

Incentive potential for plan participants is expressed as a percentage of Base
Compensation as of December 31st of the Plan Year. At target level performance,
the size of the incentive award opportunity is based upon your position as
determined by the plan administrator.

PAYOUT CRITERIA – COMPANY FINANCIAL RESULTS

Total Year Revenue and Operating income

 

  •  

90% of your targeted incentive potential is based on total year, year-end
company financial results for revenue and operating income.

 

  •  

At the beginning of the year, an annual financial target will be established at
the Company level, approved by the Compensation Committee. The Chief Executive
Officer or designate will communicate this financial target to you. Incentive
potential will be based on the level of Company financial performance within a
specified range.



--------------------------------------------------------------------------------

  •  

All participants, unless otherwise communicated, will have a financial target
that reflects overall Company financial results.

 

  •  

If the Company exceeds the target financial level on the full year performance,
per the incentive plan schedule (matrix), you will be eligible to receive a
greater than target level incentive award for this portion of the plan.

 

  •  

This portion of the plan pays out for a range of financial performance with an
upward potential of your target incentive award opportunity. (Please see the
financial matrix for the specific payout schedule).

Learner Satisfaction Measure

 

  •  

10% of your targeted incentive potential is based on a Learner Satisfaction
Measure. The maximum target level for this component of the plan is 20%.

QUALIFICATION OF AWARD PAYMENT

The plan administrator reserves the right to withhold incentive payment in the
event an individual fails to perform his or her day-to-day job in a satisfactory
manner after the Company has provided reasonable notice of such failure.



--------------------------------------------------------------------------------

Exhibit 1

CAPELLA EDUCATION COMPANY

MANAGEMENT INCENTIVE PLAN

I. Definitions of Terms

The following terms as used in the plan have meaning as described below:

Company – Capella Education Company.

Base Compensation – total base salary wages for the plan year. (Note: excludes
any incentive compensation payment(s), lump sump merit increases and taxable
fringes). Base salary wages will be reduced for any leave of absence, paid or
unpaid, beyond 90 days.

Eligibility Criteria – Individuals need to be regular status, work a minimum of
half time to be eligible for plan participation (average of 40 hours per pay
period), and be considered a management level employee (functional leader or
above). Incentive awards for employees who work less than full-time will be
prorated according to his/her total annual base salary wages.

Financial Objective – the level of company performance against any financial
measure approved by the Committee to define operating performance. The Committee
may amend the goals to reflect material adjustment in or changes to the
Company’s policies; to reflect material company changes such as mergers or
acquisitions; and to reflect such other events having a material impact on
goals.

Learner Satisfaction Measure – refers to the specific measurement of learner
satisfaction as measured by a learner satisfaction survey conducted by the
Company.

Performance Measures – means any of the following measures with respect to the
performance of the Company or a group, a unit, an Affiliate, or an individual;
specified levels of the Company’s stock price, market share, sales, earnings per
share, return on equity, costs, operating income, net income before interest,
taxes, depreciation and/or amortization, net income before or after
extraordinary items, return on operating assets or levels of cost savings,
earnings before taxes, net earnings, asset turnover, total shareholder return,
pre-tax, pre-interest expense return on invested capital, return on incremental
invested capital, free cash flow or cash flow from operations, or customer
satisfaction or learner success metrics. In addition, with respect to an Award
that is not intended to qualify for the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code on compensation paid to
“covered employees” as defined therein, “Performance Measures” may include any
other measure determined by the



--------------------------------------------------------------------------------

Committee. Such performance measures may be set as an absolute measure or
relative to a designated peer group or index of comparable companies.

Plan Year – the fiscal year of the Company.

Payout – the actual amount to be paid to a participant based upon achievement of
Company financial objectives.

II. Plan Administration

New Hires – new hires must start by October 1st to qualify. For individuals
hired by October 1st of the Plan Year, eligibility begins on the first date of
employment. Individual incentive awards will be prorated from the date of hire
based on an individual’s total annual base wages earned during the Plan Year.

Promotions – individuals must be promoted into an eligible management level
position by October 1st to be eligible for participation in that Plan Year.
Note: if an individual is promoted October 1st or after of the Plan Year it will
be at the Committee’s discretion to determine the percentage of incentive Payout
that an employee will receive at year-end.

Termination of Employment – in the event any eligible participant ceases to be
an employee during any year in which he/she is participating in the plan, he/she
will not be eligible to receive any incentive compensation for such year unless
otherwise provided for in the Senior Executive Severance Plan or the Executive
Severance Plan. Individuals need to be employed at the time of award payment to
be eligible for any incentive payments unless otherwise provided for in the
Senior Executive Severance Plan, or Executive Severance Plan. Incentive awards
to individuals who are subject to the Senior Executive Severance Plan, or the
Executive Severance Plan will be determined in accordance with the plan, as
adjusted in accordance with the Senior Executive Severance Plan or the Executive
Severance Plan, and all Payouts will be made in accordance with the Senior
Executive Severance Plan, or the Executive Severance Plan. Employees who become
disabled or retire during the year will be eligible to receive a prorated
portion of the incentive payment, if earned.

Right to Continue Employment – nothing contained in the plan shall be construed
to confer upon any employee the right to continue in the employment of, or the
Company’s right to terminate his/her employment at any time.

Tax Withholding – The Company shall have the right to withhold from cash
payments under the plan to a participant or other person an amount sufficient to
cover any required withholding taxes.



--------------------------------------------------------------------------------

Unfunded Plan – The plan shall be unfunded and the Company shall not be required
to segregate any assets that may at any time be represented by awards under the
plan.

Plan Amendment, Modification, or Termination – from time to time the
Compensation Committee may amend the plan as it believes appropriate and/or may
terminate the plan, provided that no such amendment or termination will affect
the right of any participant to receive incentive compensation in accordance
with the terms of the plan for the portion of any year up to the date of the
amendment or termination. Typically, any such modification would be made on an
annual basis.

Governing Law – To the extent that federal laws do not otherwise control, the
plan and all determinations made and actions taken pursuant to the plan shall be
governed by the laws of Minnesota and construed accordingly.